UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2391



CAROLINE ADHIAMBO OKELLO,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



                              No. 05-1367



CAROLINE ADHIAMBO OKELLO,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals. (A75-843-249)


Submitted:   April 24, 2006                 Decided:   May 12, 2006


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.
Petitions denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.      John L. Brownlee, United States
Attorney, Julie C. Dudley, Assistant United States Attorney,
Roanoke, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             In these consolidated petitions for review, Caroline

Adhiambo Okello, a native and citizen of Kenya, petitions for

review of two separate orders of the Board of Immigration Appeals

(“Board”): (1) denying her motion to reopen, and (2) denying her

motion to reconsider its denial of her motion to reopen immigration

proceedings.

             We have reviewed the record and the Board’s orders and

find that the Board did not abuse its discretion in denying either

Okello’s motion to reopen or her motion to reconsider.         See 8

C.F.R. § 1003.2(a) (2006); INS v. Doherty, 502 U.S. 314, 323-24

(1992); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir. 2006).      We

therefore deny both petitions for review for the reasons stated by

the Board.    See In Re: Okello, No. A75-843-249 (B.I.A. Oct. 8, 2004

& Feb. 9, 2005).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                    PETITIONS DENIED




                                  - 3 -